DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: APPARATUS FOR MEASURING WIRE AND CABLE LENGTH VIA ELECTRONIC SENSING OF REEL ROTATION IN COMMUNICATION WITH A NETWORK-CONNECTED DATABASE

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an apparatus for measuring a wire as claimed comprising: more specifically in combination with a shaft operatively connected to a reel; more specifically in combination with an encoder disc installed to the shaft distal to the reel; an encoder module to detect a condition of the encoder disc and generate an electronic signal indicative of the condition; a microprocessor communicably connected to the encoder module to receive the electronic signal: a communication component to communicate information with a network-connected database; wherein the microprocessor analyzes the electronic signal to determine the information relating to a payout of the wire; and wherein the information is at least partially analyzed by a server electronically connected to the network-connected database to track the payout of the wire associated with an inventory of reels.
Claims 3-9 are allowed because of their dependency on claim 1.
In regards to claim 10, the prior art of record individually or in combination fails to teach an apparatus for measuring a material as claimed comprising: a shaft operatively connected to a reel; more specifically in combination with an encoder disc installed to the shaft distal to the reel; an encoder module to detect a condition of the encoder disc and generate an electronic signal indicative of the condition; a microprocessor communicably connected to the encoder module to receive the electronic signal and analyze the electronic signal to determine information relating to a payout of the material; a communication component to communicate the information with a network- connected database; a server electronically connected to the network-connected database to at least partially analyze the information to track the payout of the wire associated with an inventory of reels; and a printed circuit board onto which the encoder module and the communication component is communicably installed.
Claims 11-16 are allowed because of their dependency on claim 10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cross et al. (US 20050247136) teaches an encoder module (9) to detect a condition of a shaft (27) and generate an electronic signal indicative of the condition (paragraph 20); a data logger (7) communicably connected to the encoder module (9) to receive the electronic signal (paragraph 25); a communication component (6/15) to communicate information with a network- connected database (40/41); wherein the data logger analyzes the electronic signal to determine the information relating to a payout of a wire (22) (paragraph 54-64 and 25); and wherein the information is at least partially analyzed by a server (42) electronically connected to the network-connected database  (40/41) to track the payout of the wire associated with an inventory of reels (paragraphs 65-76, see fig. 2, 3, 5 and 7), but does not specifically teach the encoder structure at the distal end of a reel on the shaft of the reel and a microprocessor, the encoder is on a separate shaft separate from a reel with wire.
Chandler et al. (US 4475163) teaches a cable payout, comprising a shaft (21) operatively connected to a reel (20); an encoder pattern (30) on the shaft (21) installed to the shaft (21) distal to the reel (20) (see fig. 3); an encoder module (30, 26, 27) to detect a condition of the encoder pattern and generate an electronic signal indicative of the condition (col. 5, lines 26-55); a processing computer (41) communicably connected to the encoder module (30/26/27) to receive the electronic signal (see fig. 3); wherein the processing computer (41) analyzes the electronic signal to determine the information relating to a payout of a wire (24) (col. 5, lines 26-55, fig. 3), but does not .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed December 22, 2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878